DETAILED ACTION
	This non-final rejection is responsive to RCE filed July 1, 2022.  Claims 1, 3-10, 14-20 are currently amended.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 10-17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weyerhaeuser et al. (US 2017/0322988) (‘Weyerhaeuser’).

With respect to claims 1, 19, and 20, Weyerhaeuser teaches:
determining a query request that indicates a plurality of operators, wherein the plurality of operators includes at least one relational algebra operator and further includes at least one non- relational operator (paragraphs 44-45; 710 in Fig. 7); 
generating a query operator execution flow from the query request that indicates a serialized ordering of the plurality of operators to be performed upon a set of relational database rows of at least one relational database table of a relational database after the set of relational database rows is read from memory resources storing the relational database (paragraph 43), wherein one relational algebra operator of the at least one relational algebra operator is serially after one non- relational operator of the at least one non-relational operator in the serialized ordering of the plurality of operators (relational operations are processed after non-relational) (paragraphs 3 and 47); and 
generating a query resultant of the query by facilitating execution of the query via a set of nodes of the database system that each perform a plurality of operator executions in accordance with the query operator execution flow (paragraphs 48; step 740 in fig. 7), wherein performance of the plurality of operator executions in accordance with the query operator execution flow includes:
 generating first data blocks based on processing the set of relational database rows read from the memory resources (paragraphs 43 and 45); 
generating second data blocks by performing the one non-relational operator upon the first data blocks (paragraph 46; step 720 in fig. 7); and 
generating third data blocks by performing the one relational algebra operator upon the second data blocks, wherein the query resultant is generated based on generating the third data blocks (paragraph 47; step 730 in fig. 7).

With respect to claim 2, Weyerhaeuser teaches receiving the query request from a client device, wherein the client device generated the query request based on user input to the client device in response to a prompt presented via a graphical user interface displayed via a display device of the client device; and transmitting the query resultant to the client device for display via the display device (paragraphs 43 and 53).

With respect to claim 6, Weyerhaeuser teaches wherein the at least one relational algebra operator is included in a set of Structured Query Language (SQL) operators, wherein the at least one non- relational operator is distinct from the set of SQL operators (paragraph 17), and wherein the serialized ordering of the plurality of operators of the query operator execution flow is generated by applying an optimizer of the query processing system. (paragraphs 18 and 20).

	With respect to claim 7, Weyerhaeuser teaches wherein a subset of the set of nodes each execute at least one operator execution corresponding to the at least one non-relational operator without coordination (paragraphs 17 and 19).

	With respect to claim 8, Weyerhaeuser teaches wherein the at least one operator execution corresponding to the at least one non-relational operator is executed by each of a subset of the set of nodes based on exchanging at least one data block between the subset of the set of nodes in accordance with a custom-join operator (i.e. join re-ordering) (paragraphs 29 and 46).

With respect to claim 10, Weyerhaeuser teaches further comprising: communicating query execution role assignment data to the set of nodes (paragraphs 16-17), wherein the set of nodes utilize the query execution role assignment data to each facilitate their execution of the query in accordance with a query execution plan (paragraphs 24 and 47), and wherein a root node of the query execution plan generates the query resultant based on data blocks generated by descendants of the root node in accordance with the execution of the query by the descendants of the root node (Figs. 4 and 5; paragraphs 36 and 40), wherein a set of IO nodes read the set of relational database rows from the memory resources to produce the first data blocks (paragraphs 21 and 43), wherein a subset of the set of nodes generates the second data blocks from the first data blocks based on executing the at least one non-relational operator (paragraph 46), and wherein the data blocks generated by descendants of the root node include the second data blocks (paragraphs 47-48).

With respect to claim 11, Weyerhaeuser teaches the method of claim 10, wherein the subset of the set of nodes correspond to a plurality of inner level nodes at an inner level of the query execution plan, and wherein each of the subset of the set of nodes execute every one of the plurality of operators of the query operator execution flow in accordance with the serialized ordering (Figs. 2, 4 and 5; paragraphs 24, 36 and 40).

With respect to claim 12, Weyerhaeuser teaches the method of claim 10, wherein the subset of the set of nodes correspond to a plurality of nodes at multiple levels of the query execution plan, wherein a first plurality of nodes at a first one of the multiple levels each execute a first serialized portion of the query operator execution flow, and wherein a second plurality of nodes at a second one of the multiple levels each execute a second serialized portion of the query operator execution flow (Figs. 2, 4 and 5; paragraphs 24, 36 and 40).

With respect to claim 13, Weyerhaeuser teaches the method of claim 10, wherein a plurality of IO level nodes of the query execution plan each read a distinct set of records stored by the database system, and wherein each node of the subset of the set of nodes each execute operators of the query operator execution flow upon a plurality of distinct sets of records read by a distinct set of IO nodes that are children of the each node in the query execution plan (Fig. 2; paragraphs 21, 24, and 43).

	With respect to claim 14, Weyerhaeuser teaches w wherein the one relational algebra operator implements a relational join operator, and wherein the one non-relational algebra operator does not implement the relational join operator (paragraphs 17, 28, and 46).

With respect to claim 15, Weyerhaeuser teaches wherein the one relational algebra operator of the at least one relational algebra operator is serially before a first relational algebra operator of the at least one relational algebra operator in the serialized ordering of the plurality of operators and wherein the one relational algebra operator of the at least one relational algebra operator is serially after a second relational algebra operator of the at least one relational algebra operator in the serialized ordering of the plurality of operators (paragraphs 3, 30, 35, and 47).

With respect to claim 16, Weyerhaeuser teaches wherein at least one of: the first data blocks are generated based on performing at first at least one other operator of the plurality of operators to upon the set of relational database rows read from the memory resources (paragraphs 43 and 45), or the query resultant is generated based on performing a second at least one other operator of the plurality of operators upon the third data blocks (paragraph 48).

With respect to claim 17, Weyerhaeuser teaches wherein the serialized ordering of the plurality of operators includes a plurality of parallel tracks, and wherein one relational algebra operator of the at least one relational algebra operator is included in one of the plurality of parallel tracks (paragraphs 21 and 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al. (US 2017/0322988) (‘Weyerhaeuser’) in view of Syed et al. (US 2018/0357565 A1) (‘Syed’).

With respect to claim 3, Weyerhaeuser teaches a query with non-relational operator.
Weyerhaeuser does not explicitly teach wherein the query implements a regression model based on performing the one non-relational operator.
Syed teaches wherein the query implements a regression model based on performing the one non-relational operator (paragraph 23).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the query operators in Weyerhaeuser to include operators that implement a regression model at taught by Syed to enable integration of machine learning algorithms in SQL, thereby improving query capability by eliminating the need for user defined aggregates (UDAs), which are not offered by many cloud database service providers (Syed abstract).  A person having ordinary skill in the art would have been motivated to make the medication because Weyerhaeuser teaches queries combining relational and non-relational operators, and thus the modification would only entail swapping one of the non-relational type operators to be a regression model. 

With respect to claim 4, Weyerhaeuser teaches a query with non-relational operator.
Weyerhaeuser does not explicitly teach wherein the query implements an unsupervised clustering model based on performing the one non-relational operator.
Syed teaches wherein the query implements an unsupervised clustering model based on performing the one non-relational operator (paragraph 23).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the query operators in Weyerhaeuser to include operators that implement a clustering model at taught by Syed to enable integration of machine learning algorithms in SQL, thereby improving query capability by eliminating the need for user defined aggregates (UDAs), which are not offered by many cloud database service providers (Syed abstract).  A person having ordinary skill in the art would have been motivated to make the medication because Weyerhaeuser teaches queries combining relational and non-relational operators, and thus the modification would only entail swapping one of the non-relational type operators to be an unsupervised clustering model.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al. (US 2017/0322988) (‘Weyerhaeuser’) in view of Garg et al. (US 9384244 B1) (‘Garg’).

With respect to claim 5, Weyerhaeuser teaches a non-relational query operator, and wherein the relational algebra operator is performed upon output of the non-relational operator (paragraph 47).
Weyerhaeuser does not explicitly teach wherein the one non-relational operator is implemented as a replay operator, wherein the execution of the query includes implementing iteration by each of a subset of the set of nodes executing the replay operator.
Garg teaches wherein the one non-relational operator is implemented as a replay operator, wherein the execution of the query includes implementing iteration by each of a subset of the set of nodes executing the replay operator (column 11 lines 52-58).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the query operators in Weyerhaeuser to include a replay operator as taught by Garg to enable tuning of query parameters for refining queries, thereby improving querying process to ensure best results are provided.  A person having ordinary skill in the art would have been motivated to make the medication because Weyerhaeuser teaches queries combining relational and non-relational operators, and thus the modification would only entail swapping one of the non-relational type operators to be a replay operator.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al. (US 2017/0322988) (‘Weyerhaeuser’) in view of Pestana (US 2017/0046391 A1).
With respect to claim 9, Weyerhaeuser teaches a non-relational operator, and wherein the relational algebra operator is performed upon output of the non-relational operator (paragraph 47).
Weyerhaeuser does not explicitly teach wherein the one non-relational operator is implemented as a linear algebra operator utilized to implement at least one of: a matrix multiplication function, a matrix inversion function, a matrix transpose function, a matrix addition function, a matrix decomposition function, a matrix determinant function, or a matrix trace function.
Pestana teaches wherein the one non-relational operator is implemented as a linear algebra operator utilized to implement at least one of: a matrix multiplication function, a matrix inversion function, a matrix transpose function, a matrix addition function, a matrix decomposition function, a matrix determinant function, or a matrix trace function (paragraphs 44, 50, and 166).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the non-relational operator of Weyerhaeuser to include a matrix operator as taught by Pestana to enable incorporation of relational algebra operations in non-relational queries to enable a flexible database system that allows databases of different structures to be quickly queried without extensive study of their properties (Pestana, abstract, paragraph 12).  A person having ordinary skill in the art would have been motivated to make the medication because Weyerhaeuser teaches queries combining relational and non-relational operators, and thus the modification would only entail swapping one of the non-relational type operators to be a linear algebra matrix function.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        July 19, 2022